DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest  a sample port comprising a cavity with a surface; the sample port configured to: receive a quantity of a sample fluid; hold the sample fluid prior to a hole made in the cavity surface; and apply the sample fluid to the capillary pad after the hole is made in the cavity surface; a breaker comprising a tip, the breaker configured to: receive a force to press the tip against the cavity surface of the sample port; and in response to receiving the force, make a hole in the cavity surface of the sample port with the tip causing the sample fluid held by the sample port to be applied to the capillary pad.  The closest prior art: 1) US 2015/0346105 Gutsell et al, teach a cap to cover the sample port, but fails to teach a breaker with a tip configured to make a hole in the cavity surface of the sample port with the tip causing the sample fluid held by the sample port to be applied to the capillary pad. 2) US 2018/0339292, Katz et al teach a lid that actuated by applying pressure that punctures chambers 11 and 12 by opening seals 21 and 22 (Para. 0046). Katz is silent to a sample port configured to: receive a quantity of a sample fluid; hold the sample fluid prior to a hole made in the cavity surface, and a breaker comprising a tip, the breaker configured to: receive a force to press the tip against the cavity surface of the sample port; and in response to receiving the force, make a hole in the cavity surface of the sample port with the tip causing the sample fluid held by the sample port to be applied to the capillary pad. Katz instead teaches the sample is inserted by a swab 17 (Para. 0052), and fails to teach holding the sample prior to any hole in a cavity surface of the sample port.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798